Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments and Amendments
The amendment filed on August 26, 2022 has been entered. Claims 1-6 are pending in the application. 
Applicant’s arguments with respect to the 35 U.S.C. 101 rejections for claims 1-6 have been considered and are persuasive. Accordingly, these rejections have been withdrawn. 
The applicant amends claims 1 and 5 by adding the new limitation, “generating acoustic model learning data including one or more pairs of the acoustic feature quantity sequence and the corresponding phoneme sequence”. The applicant claims that the prior art of record does not specifically teach this limitation. However, the examiner respectfully disagrees with this assertion. The mapping can be found under Patel under Figure 10 and paragraph [0072]. The variables named in [0072] can be interpreted as the one or more pairs of the acoustic feature quantity sequence and the corresponding phoneme sequence.
Hence, the applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Patel (U.S. Publication No. 20180082172).
Regarding claim 1, Patel discloses a learning data generation device that generates acoustic model learning data ([0041] – device), comprising:
a storage unit configured to store a computer program (Figure 11 – Storage Device(s) 1115); 
and a processor configured to execute the computer program to perform (Figure 11 – Processing Unit 1110):
generating attribute labels from a first model parameter group according to a first probability distribution (Figure 4 - Stochastic Gradient Descent; Figure 8 - Use DRM to do hybrid generative discriminative learning that simultaneously incorporates labeled, unlabeled, and weakly labeled data; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010);
generating a phoneme sequence from a second model parameter group and the attribute labels according to a second probability distribution (Figure 4 - Stochastic Gradient Descent; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010 [0072] - For example, in speech recognition, c might be a phoneme, in which case g represents volume, pitch, speed, and accent, and Rc, g) is the amplitude of the acoustic signal (or alternatively the time-frequency representation));
generating an acoustic feature quantity sequence from a third model parameter group, the attribute labels, and the phoneme sequence according to a third probability distribution (Figure 4 - Stochastic Gradient Descent; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010 [0072] - For example, in speech recognition, c might be a phoneme, in which case g represents volume, pitch, speed, and accent, and Rc, g) is the amplitude of the acoustic signal (or alternatively the time-frequency representation));
and generating acoustic model learning data including one or more pairs of the acoustic feature quantity sequence and the corresponding phoneme sequence (Figure 4 - Stochastic Gradient Descent; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010 [0072] - For example, in speech recognition, c might be a phoneme, in which case g represents volume, pitch, speed, and accent, and Rc, g) is the amplitude of the acoustic signal (or alternatively the time-frequency representation)).
Regarding claim 2, Patel discloses the learning data generation device, wherein the first, second, and third model parameter groups are generated on the basis of maximum likelihood criteria from the collected attribute labels, the phoneme sequence, and the acoustic feature quantity sequence ([0288] - Maximum likelihood learning insures…).
Regarding claim 3, Patel discloses the learning data generation device, wherein the processor is configured to execute the computer program to perform:
generating the attribute labels using an algorithm that determines one value randomly from the first probability distribution, generating the phoneme sequence using an algorithm that determines one value randomly from the second probability distribution, and generating the acoustic feature quantity sequence using an algorithm that determines one 17value randomly from the third probability distribution (Figure 4 - Stochastic Gradient Descent; Figure 8 - Use DRM to do hybrid generative discriminative learning that simultaneously incorporates labeled, unlabeled, and weakly labeled data; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010 [0072] - For example, in speech recognition, c might be a phoneme, in which case g represents volume, pitch, speed, and accent, and Rc, g) is the amplitude of the acoustic signal (or alternatively the time-frequency representation)).
Regarding claim 4, Patel discloses the learning data generation device, wherein the first and second probability distributions are a categorical distribution, and the third probability distribution is a normal distribution ([0069] - independently distributed according to categorical distributions [0076] - the treatment presented here can be generalized to any distribution from the exponential family in a straightforward manner).
Regarding claim 5, Patel discloses a learning data generation method, executed by a learning data generation device (Figure 10 – Method 1000), comprising:
generating attribute labels from a first model parameter group according to a first probability distribution (Figure 4 - Stochastic Gradient Descent; Figure 8 - Use DRM to do hybrid generative discriminative learning that simultaneously incorporates labeled, unlabeled, and weakly labeled data; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010);
generating a phoneme sequence from a second model parameter group and the attribute labels according to a second probability distribution (Figure 4 - Stochastic Gradient Descent; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010 [0072] - For example, in speech recognition, c might be a phoneme, in which case g represents volume, pitch, speed, and accent, and Rc, g) is the amplitude of the acoustic signal (or alternatively the time-frequency representation));
generating an acoustic feature quantity sequence from a third model parameter group, the attribute labels, and the phoneme sequence according to a third probability distribution (Figure 4 - Stochastic Gradient Descent; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010 [0072] - For example, in speech recognition, c might be a phoneme, in which case g represents volume, pitch, speed, and accent, and Rc, g) is the amplitude of the acoustic signal (or alternatively the time-frequency representation));
and generating acoustic model learning data including one or more pairs of the acoustic feature quantity sequence and the corresponding phoneme sequence (Figure 4 - Stochastic Gradient Descent; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010 [0072] - For example, in speech recognition, c might be a phoneme, in which case g represents volume, pitch, speed, and accent, and Rc, g) is the amplitude of the acoustic signal (or alternatively the time-frequency representation)).
Regarding claim 6, Patel discloses a non-transitory computer-readable recording medium storing the computer program of the learning data generation device ([0041] - A computer system is any device (or combination of devices) having at least one processor that is configured to execute program instructions).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aguilar Alas (U.S. Publication No. 20210104245) teaches multiple classifications of audio data. Anand (U.S. Publication No. 20190213284) teaches semantic representation and realization for conversational systems. Gupta (U.S. Publication No. 20200184967) teaches a speech processing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658


/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658